KANTOR, Judge,
concurring in part and dissenting in part:
I concur with the majority as to its resolution of the initially assigned errors. However, I respectfully dissent from certain portions of the majority and concurring opinions addressing the supplemental assignment of error asserting that the Government failed to comply with Article 2-B-4 of the then-current MJM, Commandant Instruction M5810.1C, thus violating Rule for Courts-Martial (RCM) 201(d)’s policy against second trials. Despite finding that there was no double jeopardy issue; that the Coast Guard had jurisdiction to try the Appellant; and that there was “no other basis that warrants setting aside the findings and sentence”; the majority nevertheless invokes this Court’s plenary review authority granted by Article 66(c), UCMJ, 10 U.S.C. § 866(c) to disapprove both the bad conduct discharge and the reduction to E-l. I am unable to agree that the interests of justice demand such action and I would affirm the sentence as adjudged and approved by the convening authority.
Initially, I am hard pressed to find a violation of the Coast Guard’s policy contained within Article 2-B-4 of the MJM. Knowing that the Appellant had been indicted in South Carolina, the general court-martial convening authority, on May 27, 1997, requested permission from Commandant (G-L)3 to proceed to trial. Along with the written request was a copy of the Charge Sheet containing allegations of rape, sodomy, adultery, and indecent acts, all involving the Appellant’s minor step-daughter. Commandant (G-L) permission to try the Appellant at a general court-martial was granted by letter the following day. The convening authority’s request indicated that South Carolina would place the case on hold until the Coast Guard action was complete. In addition, the request stated that the South Carolina Assistant Solicitor General had indicated to the Coast Guard that it could be a year or more before the ease could be tided in South Carolina. No doubt fearing extended delay, the Coast Guard understandably desired a more prompt resolution of the charges. While it is unclear how South Carolina authorities were suddenly able to bring action against the Appellant two weeks after his court-martial, there was never any indication that South Carolina would forego trial should the Coast Guard court-martial the Appellant. The majority opinion concedes as much. Nor does Appellant assert that there was an intentional misrepresentation by anyone concerning the expected delay in state prosecution. Finally, it was also assumed that all information was given in good faith. While subsequent events beyond the control of the Coast Guard did occur regarding the state proseeu*584tion, these events can in no way lead to a conclusion that the authorization was defective or issued in error. In addition, the Appellant’s failure to raise any issues regarding this process at trial constitutes waiver. See RCM 905(b)(1).
Even if the Coast Guard had violated its policy, such a violation would not affect the jurisdiction of the court-martial. See United States v. Kohut, 44 M.J. 245 (1996); United States v. Sloan, 35 M.J. 4 (CMA 1992); United States v. Jette, 25 M.J. 16 (CMA 1987). Nor does the double jeopardy clause of the Fifth Amendment to the Constitution aid the Appellant. North Carolina v. Pearce, 395 U.S. 711, 717, 89 S.Ct. 2072, 23 L.Ed.2d 656 (1969), overruled on other grounds, Alabama v. Smith, 490 U.S. 794, 109 S.Ct. 2201, 104 L.Ed.2d 865 (1989); Childers v. Goldman, 110 F.Supp.2d 576 (E.D.Mich.2000). The majority decision quite clearly concedes these points and, furthermore, does not appear to premise its action on any other legal issue. Instead, relying upon the expansive authority of Article 66(c), UCMJ, and United States v. Claxton, 32 M.J. 159 (CMA 1991), the majority reaches the conclusion that an injustice was perpetrated against the Appellant primarily because he was tried and punished twice for the same acts in violation of Coast Guard policy.
While I recognize the plenary power granted this Court by Article 66(c), UCMJ, to prevent miscarriages of justice or abuses of discretion, the alleged error in this ease hardly rises to that level. Unlike the majority, my sense of justice simply is not offended by the facts of this case. First, even assuming that Coast Guard policy was violated, it would be difficult to imagine how a violation of Article 2-B-4 of the then current MJM would constitute a miscarriage of justice. Violations of policy normally do not rise to the level of legal error. See Sloan, 35 M.J. at 9. Next, Article 59(a), UCMJ, 10 U.S.C. § 859(a), provides that a “sentence of a court-martial may not be held incorrect on the ground of an error of law unless the error materially prejudices the substantial rights of the accused.” See United States v. Gammons, 51 M.J. 169, 181 (1999). Here, we have no legal error, let alone one that materially affects the substantial rights of the Appellant. By providing significant sentence relief, the majority is, in effect, implying that Article 2-B-4 of the MJM is designed to bestow a right upon the accused. See Sloan, 35 M.J. at 9; see also United States v. Caceres, 440 U.S. 741, 99 S.Ct. 1465, 59 L.Ed.2d 733 (1979). I do not believe that to be the case. Although the version of the MJM that was in use at the time of Appellant’s court-martial was silent as to the regulation’s purpose, the current MJM, Commandant Instruction M5810.1D (Aug. 17, 2000), contains an additional sentence indicating that the Coast Guard policy is based on comity between the Federal Government and State/Foreign Governments and is not intended to confer additional rights upon the accused.4 The regulation at issue in Kohut, supra, was virtually identical and deemed not to provide the Appellant with standing to complain about its violation.
In the final analysis, the charges upon which the Appellant was convicted are serious and involve a variety of sexual improprieties with his twelve-year old stepdaughter. It cannot be argued that a bad conduct discharge and reduction to E-l, along with the confinement, are not appropriate in this ease. Even though the Appellant was subsequently tried by South Carolina, I do not believe the “interests of justice” demand sentence reassessment. While there were two separate trials involving the same acts of misconduct, it is clear that the South Carolina authorities took into account the sentence adjudged at the court-martial when it awarded the Appellant a five year suspended sentence on two years probation. Under these facts, I do not believe that Article 66(c) requires the bad conduct discharge and the reduction to E-l to be disapproved.

. The symbol G-L represents the Office of Chief Counsel of the United States Coast Guard.


. See Article 3-B-4 of the current MJM, Commandant Instruction M5810.1D (Aug. 17, 2000).